 1   Folkman LLC                                       Arnold & Porter Kaye Scholer LLP
     Theodore J. Folkman (pro hac vice)                Katie J.L. Scott (S.B.N. 233171)
 2   ted@folkman.law                                   katie.scott@arnoldporter.com
     PO Box 116                                        Joshua Seitz (Cal Bar No. 325236)
 3   Boston, MA 02131                                  joshua.seitz@arnoldporter.com
 4   Tel: (617) 646-9980                               3000 El Camino Real
                                                       Building 5, Suite 500
 5   Hecht Partners LLP                                Palo Alto, California 94306
     Minyao Wang (pro hac vice)                        Tel: (650) 319-4500
 6   mwang@hechtpartnersllp.com
     20 West 23rd St Fifth Floor                       Arnold & Porter Kaye Scholer LLP
 7   New York, NY 10010                                Matthew M. Wolf (admitted pro hac vice)
 8   Tel: (212) 851-6821                               matthew.wolf@arnoldporter.com
                                                       Jennifer Sklenar* (Cal. Bar. No. 200434)
 9   Weil, Gotshal & Manges LLP                        jennifer.sklenar@arnoldporter.com
     Edward R. Reines (SBN 135960)                     601 Massachusetts Ave, NW
10   edward.reines@weil.com                            Washington, DC 20001-3743
     Derek C. Walter (SBN 246322)                      Telephone: (202) 942-5000
11   derek.walter@weil.com
12   Silicon Valley Office                             *Admitted in NY and CA only; practice
     201 Redwood Shores Parkway                        limited to matters before federal courts
13   Redwood Shores, CA 94065                          and federal agencies
     Tel: (650) 802-3000
14
     Attorneys for Applicant Illumina Cambridge Ltd.   Attorney for Respondents BGI Americas
15
                                                       Corp., MGI Americas, Inc. and Complete
16                                                     Genomics, Inc.

17
18
                               UNITED STATES DISTRICT COURT
19
                             NORTHERN DISTRICT OF CALIFORNIA
20
     In re APPLICATION OF ILLUMINA                 Civ. A. No. 19-mc-80215-WHO-TSH
21
     CAMBRIDGE LTD. for issuance of
22   subpoenas under 28 U.S.C. § 1782              JOINT STATEMENT ON DISCOVERY
                                                   DISPUTE
23
24
25
26
27
28
30
                        JOINT STATEMENT ON DISCOVERY DISPUTE
31
 1
           Pursuant to Rule 4 of this Court’s Standing Order for Civil Cases, the parties
 2   respectfully submit this joint statement regarding a dispute over this Court’s April 7, 2020
 3   Order. The parties met and conferred twice by phone. They are at an impasse.
 4         ILLUMINA CAMBRIDGE’S POSITION
 5         After rejecting the Respondents’ appeal from Judge Thomas Hixson’s denial of their
 6   motion to vacate, the Court ordered the parties to meet and confer to set a schedule for
 7   production that “will account for the time needed for respondents to review the responsive
 8   documents the respondents have in their possession, the needs of the foreign cases, and the
 9   ongoing COVID-19 epidemic.” (ECF 61 at 9-10). As the Court knows (ECF 59), the deadline
10   for production of evidence in the Swiss Proceedings is May 11.1 By then, Illumina
11   Cambridge must submit evidence relating to which BGI Entities are selling, importing,
12   offering, supplying, or otherwise dealing in BGI Sequencers in Switzerland, which models
13   are sold, imported, or offered, and the sales volume. This information is responsive to Topics
14   1-3 of the subpoena for documents (ECF 1 at 45), and the corresponding topics of the

15   subpoena for testimony (ECF 1 at 12-13). The Respondents have had the subpoenas since

16   early September 2019, almost eight months ago. The Court should compel them to produce

17   the responsive documents and testimony on these discrete and limited issues by May 4.

18         The Court has already held that the Respondents “are obligated to produce any

19   responsive documents that they controlled by virtue of their parent-subsidiary relationship

20   with MGI Tech prior to October 2019.” (ECF 61 at 8). But the Respondents have nevertheless

21   refused to produce documents in the possession of MGI Tech, which was, as the Court

22   recognized (ECF 61 at 7), CGI’s wholly owned indirect subsidiary when CGI had notice of

23   Illumina’s proposed subpoena and was under an obligation to retain responsive documents.

24         In a meet and confer on April 16, Illumina Cambridge indicated that documents

25   responsive to BGI’s commercial dealings in Switzerland were a priority for production.

26   1
      The Respondent’s counsel expressed uncertainty, during the conference, about whether
     May 11 is in fact a strict deadline. Illumina Cambridge understands that it might be possible
27   to submit evidence later, though there is no case law that gives guidance about whether it
     would be possible on the facts of this case. Moreover, when asked whether counsel for the
28   Swiss defendants would assent to a late submission, counsel declined to answer substantively.
30                                         1
                          JOINT STATEMENT ON DISCOVERY DISPUTE
31
 1
     During a second meet and confer on April 24, Illumina Cambridge requested, in light of the
 2   imminent Swiss court deadline, immediate production of documents related to the sale of,
 3   and other dealings in, the infringing products in Switzerland, as outlined above. The
 4   Respondents asserted that CGI may not have any responsive documents, though incredibly,
 5   they acknowledged they have not yet done a significant search (they offered to negotiate
 6   terms for a search but expressed doubt about whether CGI would have the information
 7   Illumina Cambridge needs). When asked whether CGI had even requested responsive
 8   documents from MGI Tech, counsel simply stated that counsel represents both entities and
 9   that MGI Tech is unwilling to provide responsive documents. The Respondents disclaimed
10   any obligation to produce documents in the possession of MGI Tech, arguing that CGI did
11   not have access to MGI Tech’s databases.
12          This position was squarely rejected by the Court2 and it is inconsistent with the law.
13   “A corporation must produce documents possessed by a subsidiary that the parent
14   corporation owns or wholly controls.” United States v. Int’l Union of Petroleum and Indus.

15   Workers, AFL-CIO, 870 F.2d 1450, 1452 (9th Cir. 1989); see also In re ATM Fee Antitrust

16   Litig., 233 F.R.D. 542, 544 (N.D. Cal. 2005) (under “Rule 34, a parent company has control

17   of documents in the custody and possession of its wholly owned subsidiary”); Ethypharm

18   S.A. France v. Abbott Labs., 271 F.R.D. 82, 93 (D. Del. 2010) (“it is no defense to claim that

19   the information is within the possession of a wholly owned subsidiary, because such a

20   corporation is owned and controlled” by a party); Silver v. Tenet Health Care Corp., 2010

21   WL 11444064 at *3 (S.D. Fla. Aug. 6, 2010) (collecting cases). The way BGI and its

22   affiliates chose to structure their database access as a technical matter is irrelevant.

23          In addition, it is difficult to credit CGI’s assertion that it may not have relevant and

24   responsive information, given that Avanindra Chaturvedi, CGI’s CFO, participated in the

25   instructional hearing for the Swiss proceedings on behalf of the named defendant, Latvia
     MGI Tech SIA. If the Respondents do not produce the responsive documents by May 4, the
26

27   2
      As this Court held, the Respondents’ “responsibility to produce documents and
     information in their possession didn’t end just because CGI and MGI Tech swapped places
28   after this § 1782 application was filed.” ECF 6 at 8 (citing ECF 42 at 18).
30                                          2
                           JOINT STATEMENT ON DISCOVERY DISPUTE
31
 1
     Court should require them to make Mr. Chaturvendi, who apparently lives in California,
 2   available for a videoconference deposition on or before May 8 on the topics listed above.
 3         Illumina Cambridge respectfully requests expedited consideration of this dispute.
 4         RESPONDENTS’ POSITION
 5          The dispute here relates to the parties’ interpretation of the Court’s April 7, 2020
 6   Order. See ECF 61. Illumina relies on one statement of the Order that it contends mandates
 7   Respondents to obtain documents from MGI Tech that Respondents neither possessed nor
 8   had access to over shared sources of information. But that interpretation is inconsistent with
 9   multiple passages of the April 7, Order: “No respondent need produce non-responsive
10   information, such as information that is beyond the temporal scope of the subpoenas or that
11   relates to sales in countries not requested here, or information that it does not possess.” ECF
12   61 at 8 (emphasis added); see also ECF 61 at 8 (“Respondents must also produce any
13   information that they are able to access over ‘shared servers, databases, or drives having
14   documents or information potentially responsive to IC’s subpoenas.’ Dkt. No. 42 at 15.

15   Respondents object that the shared servers are limited to their business in North and South

16   America. Dkt. No. 53 at 19. To the extent that is true, they do not possess responsive

17   information and therefore need not produce it.” (emphasis added)); ECF 61 at 9-10 (“The

18   parties shall meet and confer to identify a reasonable schedule for document production that

19   will account for the time needed for respondents to review the responsive documents the

20   respondents have in their possession, the needs of the foreign cases, and the ongoing

21   COVID-19 epidemic.” (emphasis added)).

22          Despite the Court’s Order, Illumina’s present demand is not limited to documents

23   that are in Respondent’s possession now or as of October 2019 or that it could access over

24   “shared servers, databases, or drive.” ECF 61 at 8. Instead, Illumina attempts to rewrite the

25   Court’s Order as holding that CGI must produce any of MGI Tech’s responsive documents
     that existed prior to October 2019, regardless of whether CGI ever had possession of, or
26
     access to those documents. As CGI has repeatedly explained, MGI Tech and CGI are
27
     separate legal entities and CGI does not have possession or actual control of MGI Tech’s
28
30                                          3
                           JOINT STATEMENT ON DISCOVERY DISPUTE
31
 1
     documents, nor did it have such possession or actual control of MGI Tech’s documents prior
 2   to October 2019 with one exception.
 3          The sole exception to CGI’s lack of access or possession relates to a portion of MGI
 4   Tech’s Oracle database that contains some MGI Tech financial information from 2016–2018.
 5   See ECF 23 at ¶10. As explained to Illumina during the meet and confer on April 24, CGI
 6   has already searched this Oracle database, including the portion of MGI Tech’s database that
 7   CGI has access to (and had access to in October 2019), for potentially responsive financial
 8   information, including the Swiss commercial information presently at issue. However, that
 9   search came up empty. The only sales information for MGI Tech relates to sales between
10   MGI Tech and CGI (in the United States) or between MGI Tech and its Asian affiliates.
11   There was no sales data responsive to Illumina’s requests related to the countries at issue in
12   this Action.
13          Notwithstanding the fact that Respondents already conducted a reasonable search of
14   the Oracle database for the requested information (including the information that

15   Respondents had access to prior to October 2019), Respondents offered during the meet and

16   confers to conduct an additional search of some limited number of document custodians

17   based upon negotiated search terms, even though a search for such one-off documents is

18   burdensome and not likely to reveal the kind of country-specific sales information that

19   Illumina is seeking. Illumina refused to engage in a discussion of this additional search,

20   instead insisting that Respondents must obtain documents directly from MGI Tech even if

21   Respondents never had access to or possession of those documents.

22          This is beyond the scope of the Court’s Order, as explained above. Indeed, while the

23   Court’s Order does not permit CGI to use the reorganization in October 2019 as a reason not

24   to produce documents that it had “access” to at that time, it did not mandate that CGI produce

25   MGI Tech’s documents that CGI has never had access to. See ECF 61 at 8.
            The Court also expressly rejected Illumina’s demands for immediate production and
26
     ordered the parties to “meet and confer to identify a reasonable schedule for document
27
     production that will account for the time needed for respondents to review the responsive
28
30                                         4
                          JOINT STATEMENT ON DISCOVERY DISPUTE
31
 1
     documents that the respondents have in their possession, the needs of the foreign cases, and
 2   the ongoing COVID-19 epidemic.” ECF 61 at 10. Yet, Illumina ignores that Respondents
 3   have already searched the most appropriate source for any Swiss-related commercial
 4   documents that they may have had access to and unreasonably demands that Respondents
 5   collect, search, review, and produce documents from MGI Tech immediately.
 6          In spite of Illumina’s unreasonable demands, Respondents have been working to
 7   fulfill their obligations under the Court’s Order as described above and will continue to do
 8   so. If Illumina is unwilling to participate in a discussion about the number of custodians and
 9   search terms, Respondents will select them and endeavor to have its search and any
10   production of documents relating to Swiss commercial issues completed by May 6 and the
11   remaining productions completed by May 27.
12          In terms of Illumina’s contingent deposition request, Respondents will meet and
13   confer with Illumina to determine if it requires the deposition after Respondents complete
14   each of their productions. It should be noted, however, that Illumina appears to be asking

15   the Court to order Respondents to produce Mr. Chaturvedi as a 30(b)(6) witness, merely

16   because he attended a Swiss proceeding. While Mr. Chaturvedi may well be a witness

17   designated by Respondents, Illumina cites no authority that permits it to mandate

18   Respondents’ 30(b)(6) designees. Moreover, to the extent that Illumina is requesting that

19   Respondents make their 30(b)(6) deponents available more than once (e.g., now and after

20   document production is complete), such request should be denied as unreasonably

21   burdensome on Respondents.

22
23
24
25
26

27
28
30                                         5
                          JOINT STATEMENT ON DISCOVERY DISPUTE
31
 1
     Dated: April 29, 2020
 2
                                                          Respectfully submitted,
 3
                                                          /s/ Minyao Wang
 4                                                        Folkman LLC
                                                          Theodore J. Folkman (pro hac vice)
 5                                                        ted@folkman.law
                                                          PO Box 116
 6                                                        Boston, MA 02131
 7                                                        Tel: (617) 219-9664

 8                                                        Hecht Partners LLP
                                                          Minyao Wang (pro hac vice)
 9                                                        mwang@hechtpartners.com
                                                          20 West 23rd St Fifth Floor
10                                                        New York, NY 10010
11                                                        Tel: (212) 851-6821
                                                          Attorney for Applicant Illumina Cambridge Ltd.
12
                                                          /s/ Katie J.L. Scott
13
                                                          Arnold & Porter Kaye Scholer LLP
14                                                        Katie J.L. Scott (S.B.N. 233171)
                                                          3000 El Camino Real
15                                                        Building 5, Suite 500
                                                          Palo Alto, California 94306
16
17                                                        Attorney for Respondents BGI Americas Corp.,
                                                          MGI Americas, Inc. and Complete Genomics,
18                                                        Inc.

19
20   ATTESTATION: Pursuant to Rule 4 of the Standing Order of this Court, I hereby certify

21   that I met and conferred by phone on April 16, 2020 and April 24, 2020 with Katie Scott,

22   counsel to the Respondents. We are at an impasse.

23          Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing of this

24   document has been obtained from Katie Scott, counsel to the Respondents.

25
                                                   By: /s/ Minyao Wang
26                                                     Minyao Wang
27
28
30                                         6
                          JOINT STATEMENT ON DISCOVERY DISPUTE
31
